Citation Nr: 1234567	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals  (Board) from a March 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

The appellant and his daughter testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in August 2012.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101 , 5107 (West 2002); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, in written statements and testimony before the Board, contends that he had recognized guerrilla service in the Philippine Commonwealth Army from April 1942 to December 1945.  Specifically he alleges having served with the Palayan Hunter's ROTC Association during this time period.  Therefore, he asserts that he is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

By way of history, the Board notes that the Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825  (Aug. 1, 1941).  Current law, however, provides that the majority of those that served in the above units did not have qualifying active service for the purpose of receiving VA benefits. 38 U.S.C.A. § 107 (West 2002).

The particular benefit claimed in the instant case originated on February 17, 2009, with the American Recovery and Reinvestment Act to promote job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  That legislation established the Filipino Veterans Equity Compensation Fund, which is charged with providing one-time payments to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; and any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs VA to administer the provisions of this section in a manner consistent with applicable provisions of Title 38 of the United States Code, and other provisions of law, and shall apply the definitions in 38 U.S.C.A. § 101  in the administration of the provisions, except to the extent otherwise provided. 

Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA. 38 U.S.C.A. § 501(a)(1) (West 2002). Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b)  (2011). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c) (2011).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider his claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997). 

In this case, the appellant has submitted documents purporting to show that he served as a recognized guerilla with Palayan Hunter's ROTC Association from April 9, 1942 to December 31, 1945.  Those documents include a document from the Republic of the Philippines Department of Defense Military Service Board that lists the Veteran's name among a list of Conferred Military Veterans; a Certificate of Confirmation of Military Service issued by the Military Service Board (of the Republic of the Philippines) conferring full military Veteran status to the appellant; and a copy of a card identifying the appellant as a member of the Hunter's ROTC Association.  These documents all use the spelling for his A.K.A. name noted omn the head of this decision.  

He additionally submitted documents to confirm that he used different spellings for his name, including a joint affidavit submitted by two witnesses confirming that he used two different spellings for his name, and that these different spellings for his name have appeared in some of his personal documents.  He also submitted a copy of a 1995 card from the Republic of the Philippines and a copy of a bank statement from the Development Bank of the Philippines, both showing the spelling for his A.K.A name.  Other documents submitted by the Veteran beginning with a September 2006 change of address statement, his March 2009 application for VA benefits, and his June 2010 substantive appeal use his currently spelled name.  His July 2010 notice of disagreement uses the spelling for his A.K.A name. 

Significantly, none of those documents purporting to confirm his recognized guerilla service was a United States service department document indicating qualifying service.

Upon receipt of the above documents, the RO contacted the service department and requested verification of the appellant's alleged service.  In the request, the RO included the information the appellant had provided in support of his claim.  However, a December 2009 response from the National Personnel Records Center (NPRC) indicated that following a search using the spelling for his currently used name, the appellant did not have any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  

Thereafter, a February 2010 response from the NPRC indicated that following a search using the spellings for both the A.K.A. name and his currently used name, the appellant did not have any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  A repeat response from the NPRC in November 2011, again indicated that a search under both names confirmed that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  

Consequently, the RO determined that the appellant did not have the requisite service to establish eligibility for payment from the Filipino Veterans Equity Compensation Fund and, thus, denied his claim. 

In his subsequent appeal, the appellant has provided Board testimony contesting the RO's decision and attesting to his service with the recognized guerillas in the Hunter's ROTC Association from April 1942 to December 1945.  However, this lay testimony fails to qualify as acceptable proof of service under the provisions of 38 C.F.R. § 3.203.  On the contrary, his testimony is not evidence obtained from the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

In any event, the Board observes that the NPRC has duly considered the appellant's application for VA benefits and certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is bound by that certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not with VA).

For the foregoing reasons, the Board concludes that the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, his claim for benefits must be denied. 

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the Filipino Veterans Equity Compensation Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law. 38 U.S.C.A. § 7104 (West 2002 & 2011); Harvey v. Brown, 6 Vet. App. 416 (1994).

Finally, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter. 38 U.S.C.A. § 5103A  (West 2002 & 2011); Manning v. Principi, 16 Vet. App. 534   (2002).


ORDER

A one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


